COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                              NOS. 02-08-417-CR
                                   02-08-418-CR


NATHAN DERREN MALONE                                              APPELLANT

                                        V.

THE STATE OF TEXAS                                                      STATE

                                    ------------

           FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant Nathan Derren Malone attempts to appeal the judgments

sentencing him, pursuant to plea bargains, to four years’ deferred adjudication

community supervision for possession of a controlled substance of less than

one gram (cocaine) and for possession of a controlled substance of less than




      1
          … See Tex. R. App. P. 47.4.
one gram (heroin). The trial court’s certifications state that these cases are

“plea-bargained . . . and the defendant has NO right of appeal.”

      Accordingly, on November 17, 2008, we informed Malone by letter that

this court would dismiss his appeals unless he or any party desiring to continue

these appeals filed a response showing grounds for continuing them on or

before December 1, 2008. We received no response.

      Rule 25.2(a)(2) limits the right to appeal in a plea-bargain case to those

matters that were raised by written motion filed and ruled on before trial or to

those cases in which the appellant obtained the trial court’s permission to

appeal. See Tex. R. App. P. 25.2(a)(2)(A), (B). Neither Malone nor any other

party has indicated that either of these exceptions apply here. Therefore, we

dismiss the appeals. See Tex. R. App. P. 25.2(d), 43.2(f).




                                           PER CURIAM

PANEL: MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 31, 2008




                                       2